UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4753


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARD MINCY, a/k/a Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:10-cr-00012-GEC-1)


Submitted:   April 11, 2012                   Decided:   May 23, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul A. Dull, Roanoke, Virginia, for Appellant.       Timothy J.
Heaphy, United States Attorney, Jean B. Hudson, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Leonard Mincy appeals his convictions for conspiracy

to possess with intent to distribute and to distribute heroin,

in violation of 21 U.S.C. § 846 (2006), and possession of a

firearm   by   a   convicted   felon,    in   violation   of   18   U.S.C.

§ 922(g)(1) (2006).      Specifically, he challenges the district

court’s denial of his motion to withdraw his guilty plea. 1           For

the reasons that follow, we affirm.

          We review the district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.           United States

v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).           “[A] defendant

does not have an absolute right to withdraw a guilty plea, even

before sentencing.”     United States v. Moore, 931 F.2d 245, 248

(4th Cir. 1991).     Instead, he must show a “fair and just reason”

for withdrawing his plea.      Id.

     1
        In his Statement of Issues, Mincy also included a
challenge to his sentence, but provided no argument to support
his claim.    Accordingly, Mincy forfeited appellate review over
this assignment of error. See Fed. R. App. P. 28(a)(9) (“[T]he
argument . . . must contain . . . appellant’s contentions and
the reasons for them, with citations to the authorities and
parts of the record on which the appellant relies.”); see also
Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7 (4th Cir.
2006) (conclusory assignments of error without supporting
argument are insufficient to preserve a merit-based challenge to
a district court’s order on appeal); IGEN Int’l, Inc. v. Roche
Diagnostics GmbH, 335 F.3d 303, 308 (4th Cir. 2003) (holding
that a “[f]ailure to present or argue assignments of error in
opening   appellate   briefs  constitutes  a   waiver  of   those
issues[,]” even when it appears the district court was wrong).



                                     2
           In determining whether Mincy has carried his burden,

the court considers six factors:

      (1)   whether  the  defendant   has  offered  credible
      evidence that his plea was not knowing or not
      voluntary, (2) whether the defendant has credibly
      asserted his legal innocence, (3) whether there has
      been a delay between the entering of the plea and the
      filing of the motion, (4) whether the defendant has
      had close assistance of competent counsel, (5) whether
      withdrawal will cause prejudice to the government, and
      (6) whether it will inconvenience the court and waste
      judicial resources.

Moore, 931 F.2d at 248.            Although all the factors in Moore must

be given appropriate weight, the key in determining whether a

motion to withdraw should be granted is whether the Fed. R.

Crim. P. 11 hearing was properly conducted.                         United States v.

Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).                       This court closely

scrutinizes      the     Rule   11    colloquy          and    attaches       a     strong

presumption that the plea is final and binding if the Rule 11

proceeding      was    adequate.     United       States      v.   Lambey,     974 F.2d
1389, 1394 (4th Cir. 1992).

           We     have    reviewed   the       record    in    light     of   the    Moore

factors and conclude that Mincy has not carried his burden.                           The

district court substantially complied with the mandates of Rule

11 in accepting Mincy’s guilty plea, ensuring that Mincy’s plea

was   knowing    and     voluntary   and       was   supported      by   a    sufficient

factual basis.          United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).            Moreover, Mincy informed the district


                                           3
court during the plea colloquy that he had not been threatened

or   coerced    to   plead    guilty,      and    his    statements         at   the   plea

hearing     indicated      that     he    entered       the    plea    knowingly       and

voluntarily.      Blackledge v. Allison, 431 U.S. 63, 74 (1977); see

Fields v. Attorney Gen., 956 F.2d 1290, 1299 (4th Cir. 1992)

(“Absent    clear    and     convincing         evidence      to    the     contrary,    a

defendant is bound by the representations he makes under oath

during a plea colloquy.”).               Additionally, Mincy has not asserted

his innocence, there was a significant delay between the entry

of the plea and the motion to withdraw the plea, and both the

Government and the courts would be burdened by allowing him to

withdraw his guilty plea.

            Mincy argues that his expectation that he would not be

sentenced as an armed career criminal establishes a fair and

just basis for withdrawing his guilty plea.                        We disagree.        Even

accepting      counsel’s     own    argument     that    his       representation       was

substandard      because     he    erroneously      concluded        that    his   client

would not qualify for the armed career criminal enhancement,

Mincy acknowledged in his signed plea agreement that he knew he

could face a mandatory minimum fifteen-year prison term if he

was designated an armed career criminal.                      He acknowledged this

possibility again under oath at the plea hearing before entering

his guilty plea.        He also confirmed under oath that no one had

promised him a particular sentence.                 Based on our consideration

                                            4
of the Moore factors, we conclude the district court did not

abuse    its    discretion       in   denying     the    motion    to    withdraw     the

guilty plea. 2      See United States v. Foster, 68 F.3d 86, 87-88

(4th Cir. 1995) (holding that counsel’s inaccurate sentencing

predictions generally do not constitute ineffective assistance).

               Accordingly, we affirm the judgment of the district

court.   We     dispense    with      oral   argument     because       the   facts   and

legal    conclusions       are    adequately       presented      in    the    materials

before    the    court     and   argument        would   not   aid     the    decisional

process.

                                                                                AFFIRMED




     2
       To the extent that Mincy asserts an independent argument
that he was denied effective assistance of counsel, we conclude
that the claim is not cognizable on direct appeal as the record
does not conclusively show that counsel was ineffective. United
States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999); United
States v. King, 119 F.3d 290, 295 (4th Cir. 1997).



                                             5